892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Les KEREKES, Plaintiff-Appellant,v.Major VALENTINO, Director Central Detention Center;  Ortiz,Mr., Parole Board;  Korff, Mr., Warden of Sacrac,Defendants-Appellees.
No. 88-1872.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 1, 1989.*Decided Dec. 21, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
For the reasons stated in the district court's order of February 19, 1988, Kerekes was properly removed from mandatory release status to institutional status for violation of a release condition.   Pursuant to A.A.C. Regulation R5-1-310 Kerekes could not earn good time credits for the three weeks he spent on mandatory release status.


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3